DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 1/15/2021 is acknowledged. Claims 15-20, 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “a planter” [Claims 1, 10, 21]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities: “on each side” should read --on each of opposite sides-- or --on opposite sides-- (no number of sides is set forth prior to the limitation and it is not inherent that there are two and only two sides such that there is antecedent basis for the limitation “each”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 10, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baugher (US 5,802,995) in view of Schafer (US 2015/0230392) and Hauck (US 2016/0097423).
	Re 1, 6, 7, 10, 21, 24, Baugher discloses: a gauge arm (figs 17 and 18, 286; column 15, line 12 describes 286 as an “arm”) comprising: an arm portion (fig 17); and an unthreaded receptacle portion (298; fig 18 does not illustrate threads nor does specification describe that 298 contains any threads and thus 298 is unthreaded) for receiving two bearings (fig 18 illustrates two bearings 302); and wherein the two bearings are placed against a single interior stop (300; column 15, line 45 describes 300 as an annular flange and thus there is only one stop) into said receptacle portion and on opposite sides of said single interior stop (fig 18 each 302 on opposite sides of 300); and wherein 3Appl. No. 16/382,375Supplemental Amendment dated September 8, 2022said gauge arm is suitable for use in a planter (fig 1; column 5, lines 30-31) [Claims 1, 10, 21].
	While Baugher discloses the use of seals (308, 306), Baugher does not disclose that the seals are contained within the bearings (302) and thus Baugher does not disclose: that the bearings are sealed [Claims 1, 10, 21]. Baugher is silent on the other specific features of the bearing and thus does not disclose: that the sealed bearings are of differing lengths [Claims 1, 10, 21]; that the sealed bearings are press fit into said receptacle portion [Claim 1]; wherein one of said two sealed bearings is a gauge wheel and closing wheel bearing [Claims 6, 21]; wherein the other one of said two sealed bearings is a round bore grain drill bearing [Claims 7, 24].  
	Schafer teaches: a sealed bearing (118; paragraph [0021] describes 118 as a “sealed bearing” and fig 7 of Schafer illustrates 118 in an identical manner to fig 2B of instant application) [Claims 1, 10, 21]; that the sealed bearing (118) is press fit (paragraph [0005]) into said receptacle portion [Claim 1]; for the purpose of eliminating the need to regularly grease the bearing (paragraph [0021]) and eliminating any play that could lead to rubbing and wear between gauge wheels and adjacent discs (paragraph [0022]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have applied the teaching of Schafer to each of the bearings of Baugher, and thus to have provided Baugher with: that the bearings are sealed [Claims 1, 10, 21]; that the sealed bearings are press fit into said receptacle portion [Claim 1]; as taught by Schafer; for the purpose of eliminating the need to regularly grease the bearings and eliminating any play that could lead to rubbing and wear between gauge wheels and adjacent discs.
	Hauck teaches: that the bearings are of differing lengths (fig 1, bearings are 400 and 100; 400 is a single row ball bearing which has a smaller axial length than double row ball bearing 100) [Claims 1, 10, 21]; wherein one of said two bearings is a gauge wheel and closing wheel bearing (100 is a double row ball bearing which corresponds to 14 of instant application) [Claims 6, 21]; wherein the other one of said two sealed bearings is a round bore grain drill bearing (400 is a single row ball bearing which corresponds to 16 of instant application) [Claims 7, 24]; for the purpose of providing a bearing that supports load in a direction that is different from the axial and radial direction (paragraph [0007]); providing a bearing assembly that is compact despite including multi-row rolling elements (paragraph [0009]); increasing the durability of the bearing assembly (paragraph [0004]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Baugher with: that the bearings are of differing lengths [Claims 1, 10, 21]; wherein one of said two bearings is a gauge wheel and closing wheel bearing [Claims 6, 21]; wherein the other one of said two sealed bearings is a round bore grain drill bearing [Claims 7, 24]; as taught by Hauck, for the purpose of providing a bearing that supports load in a direction that is different from the axial and radial direction; providing a bearing assembly that is compact despite including multi-row rolling elements; increasing the durability of the bearing assembly; optimizing the load distribution over all bearing rows.
	The resulting combination of Baugher in view of Schafer and Hauck discloses: that the bearings are sealed (Schafer teaches sealed bearing and thus limitation disclosed by resulting combination) [Claims 1, 10, 21]; that the sealed (taught by Schafer) bearings are of differing lengths (taught by Hauck) [Claims 1, 10, 21]; that the sealed (taught by Schafer) bearings are press fit (taught by Schafer) into said receptacle portion [Claim 1]; wherein one of said two sealed (taught by Schafer) bearings is a gauge wheel and closing wheel bearing (double row ball bearing taught by Hauck) [Claims 6, 21]; wherein the other one of said two sealed (taught by Schafer) bearings is a round bore grain drill bearing (single row ball bearing taught by Hauck) [Claims 7, 24].
Response to Arguments
	In view of the newly added limitations “differing lengths” and “single interior stop,” neither Van der Lely (US 4,207,948) nor Schafer (US 2015/0230392) disclose the limitation related to “differing lengths.” However, Hauck (US 2016/0097423) discloses the limitation. Furthermore, the rejections have been replaced by a rejection primarily over Baugher (US 5,802,995) in order to address the newly added limitation related to “single interior stop” and Claims 1/10/21 as a whole.
	Re 1/10/21, Applicant argues that Van der Lely does not disclose the limitation “differing lengths” because Van der Lely discloses differing radial dimensions.
	In response to Applicant’s arguments, the limitation “differing lengths” has been interpreted as requiring different axial lengths. Applicant’s argument that Van der Lely does not disclose two bearings having different axial lengths is persuasive and thus the 35 USC 102(a)(1) rejection over Van der Lely has been withdrawn, however, the limitation is taught by Hauck and thus disclosed by the resulting combination as set forth above.
	Re 1/10/21, Applicant argues that Schafer does not disclose a single interior stop with bearings provided on opposite sides.
	In response to Applicant’s arguments, Applicant’s argument related to Schafer is rendered moot as the instant Office Action sets forth a rejection primarily over Baugher. While Schafer is still cited within the rejection, Schafer is cited to address the limitations related to press-fitting and sealing the bearings. Baugher discloses the limitation related to the single interior stop and the resulting combination as set forth above discloses the limitations of Claims 1/10/21.
	Re 1/10/21, Applicant argues that contrary to the cited references, the present invention provides a simplicity of design, albeit with two bearings of differing lengths, that nevertheless handles side forces and side pressures much better than prior art planter gauge arms. Field testing has now proven good strength and long life for the bearings in this claimed configuration.
	In response to Applicant’s arguments, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Applicant’s arguments are not accompanied by a corresponding affidavit or statistical evidence supporting Applicant’s arguments, and thus Applicant’s arguments do not outweigh the teachings of the prior art and are thus not persuasive.
Pertinent Art
	Ens (WO 2009/059585) discloses that providing multiple bearings of different lengths (see fig 5, one bearing is 8/10 and other bearing is 9/11) optimizes the load distribution over all bearing rows (translation, paragraph [0030]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656